DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5 – 8, 10 – 13, 15 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2021/0143886 A1) in view of Gao et al (US 2022/0149908).
Regarding claim 1, Chung et al teach method performed by a user equipment (UE) in a wireless communication system (see figure 1), the method comprising: receiving, from a base station, channel state information (CSI) report configuration information (see figure 8, component S810 “CSI-related configuration information” table 11 and 12); identifying a first CSI part and a second CSI part (see paragraph 0235 -0239 and table 10), wherein the second CSI part includes CSI for each of an N number of CSI reports (see table 13) and the CSI for each of the N number of CSI reports is partitioned into a first group (see table 13, WB CSI), a second group (even SB CSI), and a third group (odd SB CSI), respectively; determining at least one group of the second CSI part being included in uplink control information (UCI) according to CSI reporting priority, based on a resource allocation for transmission of the UCI (see paragraph 0011 and 0232 – 0269 “CSI reporting using PUSCH” and “CSI reporting using PUCCH”); and transmitting, to the base station, the UCI including the first CSI part and the at least one determined group of the second CSI part (se figure 8, S830 “CSI reporting”), wherein the second group includes at least one indicator (see paragraph 0216 and 0236 PMI), and wherein the CSI reporting priority corresponds to following table:
    PNG
    media_image1.png
    293
    780
    media_image1.png
    Greyscale
 where priority 0 is a highest priority and priority 2N is a lowest priority (see paragraph 0301 and table 13). Chung et al does not expressly disclose that the PMI indicator includes at least one indicator for indicating frequency domain basis vectors. However in analogous art, Gao et al teach a communication system using a CSI report having CSI part 1 and CSI part 2 and further teach the CSI part 2 include the PMI indicator includes at least one indicator for indicating frequency domain basis vectors (see paragraph 0053). Therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to include the PMI indicator having frequency domain basis vector index. The motivation or suggestion to do so is to accurately implement beamforming with user device.
Regarding claim 2, which inherits the limitations of claim 1, Chung et al in view of Gao et al further teach wherein the first group includes at least one indicator for indicating spatial domain basis vectors and a strongest coefficient indicator (see Gao et al paragraph 0052).
Regarding claim 3, which inherits the limitations of claim 1, Chung et al in view of Gao et al further teach wherein at least one amplitude coefficient indicator and at least one phase coefficient indicator are included in the second group or the third group, according to a priority value P, the priority value P being associated with each of the at least one amplitude coefficient indicator and each of the at least one phase coefficient indicator (see Gao paragraph 0055 – 0060).
Regarding claim 5, which inherits the limitations of claim 3, Chung et al in view of 1Gao et al further teach, wherein the third group includes the at least one amplitude coefficient indicator and the at least one phase coefficient indicator with a [No/2] number of lowest priority, where No is a total number of nonzero coefficients (Gao paragraph 0017 0055, 0056).
Regarding claim 6, Chung et al teach a method performed by a base station in a wireless communication system (see figure 1), the method comprising: transmitting, to a user equipment (UE), channel state information (CSI) report configuration information (see figure 8, component S810 “CSI-related configuration information” table 11 and 12); and receiving, from the UE, uplink control information (UCI) (see figure 8 component S830 “CSI reporting”), including a first CSI part and at least one group of a second CSI part, corresponding to the CSI report configuration information (see paragraph 0235 -0239 and table 10), wherein the at least one group of the second CSI part included in the UCI among a first group, a second group, and a third group of the second CSI part is based on a resource allocation for transmission of the UCI, according to CSI reporting priority(see paragraph 0011 and 0232 – 0269 “CSI reporting using PUSCH” and “CSI reporting using PUCCH”), wherein the second CSI part includes CSI for each of an N number of CSI reports and the CSI for each of the N number of CSI reports is partitioned into the first group, (see table 13, WB CSI), a second group (even SB CSI), and a third group (odd SB CSI), respectively, wherein the second group includes at least one indicator(see paragraph 0216 and 0236 PMI), and wherein the CSI reporting priority corresponds to following table:  
    PNG
    media_image1.png
    293
    780
    media_image1.png
    Greyscale
 where priority 0 is a highest priority and priority 2N is a lowest priority (see paragraph 0301 and table 13). Chung et al does not expressly disclose that the PMI indicator includes at least one indicator for indicating frequency domain basis vectors. However in analogous art, Gao et al teach a communication system using a CSI report having CSI part 1 and CSI part 2 and further teach the CSI part 2 include the PMI indicator includes at least one indicator for indicating frequency domain basis vectors (see paragraph 0053). Therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to include the PMI indicator having frequency domain basis vector index. The motivation or suggestion to do so is to accurately implement beamforming with user device.
Regarding claim 7, which inherits the limitations of claim 6, Chung et al in view of Gao et al further teach wherein the first group includes at least one indicator for indicating spatial domain basis vectors and a strongest coefficient indicator  (see Gao et al paragraph 0052).
Regarding claim 8, which inherits the limitations of claim 6, Chung et al in view of Gao et al further teach wherein at least one amplitude coefficient indicator and at least one phase coefficient indicator are included in the second group or the third group, according to a priority value P, the priority value P being associated with each of the at least one amplitude coefficient indicator and each of the at least one phase coefficient indicator (see Gao paragraph 0055 – 0060).
Regarding claim 10, which inherits the limitations of claim 8, Chung et al in view of 1Gao et al further teach, wherein the third group includes the at least one amplitude coefficient indicator and the at least one phase coefficient indicator with a [No/2] number of lowest priority, where No is a total number of nonzero coefficients (Gao paragraph 0017 0055, 0056).
Regarding claim 11, the claimed User Equipment including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 12, which inherits the limitations of claim 11, the claimed User Equipment including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto. 
Regarding claim 13, which inherits the limitations of claim 11, the claimed User Equipment including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 15, which inherits the limitations of claim 13, the claimed User Equipment including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 16, the claimed User Equipment including the features corresponds to subject matter mentioned above in the rejection of claim 6 is applicable hereto.
Regarding claim 17, which inherits the limitations of claim 16, the claimed User Equipment including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto. 
Regarding claim 18, which inherits the limitations of claim 16, the claimed User Equipment including the features corresponds to subject matter mentioned above in the rejection of claim 8 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 18, the claimed User Equipment including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.

Allowable Subject Matter
Claims 4, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633